          Case 1:20-cv-11479-LTS Document 9 Filed 08/19/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

_____________________________________
                                      )
JAMES KOPPEL,                         )
                                      )
      Plaintiff,                      )
                                      )                      Civil Action No. 1:20-cv-11479-LTS
      v.                              )
                                      )
WILLIAM MOSES,                        )
                                      )
      Defendant.                      )
_____________________________________ )


               Motion to Extend Time to Oppose Two Separate Motions by This
                               Plaintiff (Assented-To in part)

       Plaintiff James Koppel by his attorneys hereby moves for two extensions of time to respond

to two motions served by the defendant on August 12, 2020. Those motions are documents #5 and

#6.

       These requests for extensions of time are related to the removal of this action from

Middlesex Superior Court to this Court on August 6. The plaintiff intends to contest the validity

of that removal by a motion for remand. That motion must be filed within 30 days of the removal.

That date as presently calculated is September 8, 2020. Counsel for plaintiff intend to file the

motion for remand before September 8 if able to do so.

       On August 12 the defendant filed two motions. The first is a motion to vacate a default

entered in state court. Document 6. On August 12 the defendant also filed a motion to dismiss the

complaint. Document 5. Both motions will be opposed.

       Counsel for plaintiff by this motion seeks two separate extensions of the time for opposition

to those two motions by defendant.
           Case 1:20-cv-11479-LTS Document 9 Filed 08/19/20 Page 2 of 3




   1. An extension of time to oppose the motion to vacate the default.

       Plaintiff seeks an extension of time to oppose the motion to vacate the default opposition

to that is related to the soon to be filed motion for remand. The current date for opposition to the

motion to vacate default is August 26. Plaintiff requests an extension of time to oppose that motion

to a date concurrent with the filing of the motion for the remand.

       The motion to vacate the default will be opposed because the validity of the default is

relevant to the validity of service. That is relevant to the timeliness of the removal. Those issues

will be argued in the motion to remand. Filing the opposition to the motion to vacate the default

concurrently with the motion to remand will tie those two motions together. Defendant on

information assents to this part of this motion.

   2. Plaintiff by this motion seeks a separate extension of the time for its opposition to the

motion for dismissal, Document 5. Plaintiff requests that the time for opposition to the motion for

dismissal be set at 14 days after the denial by this Court of the motion for remand. Defendant does

not assent to this requested extension.

       Plaintiff by counsel requests an extension time to oppose the motion for dismissal because

if the motion for remand is granted, this Court will not need to address any of the issues raised in

the motion for dismissal. If remand is granted the defendant is free to file its motion for dismissal

in state court . If remand is denied counsel for plaintiff by this motion request leave to file its

opposition within 14 days of the denial of remand.

   3. Plaintiff requests, in the alternative as to point 2, an extension of the time to oppose

dismissal until September 8. This request for an extension in the alternative is made because of

other commitments of counsel and vacation of counsel. On information counsel for the defendant

does not object to this extension.



                                                   2
           Case 1:20-cv-11479-LTS Document 9 Filed 08/19/20 Page 3 of 3




       Plaintiff requests other relief as this Court may deem appropriate



                                                      Respectfully submitted,

                                                      James Koppel,
                                                      By his attorneys,



                                                      /s/ Paul G. Boylan

                                                      Paul G. Boylan, BBO #052320
                                                      Ben Dunlap, BBO #661648
                                                      Freeman Mathis & Gary, LLP
                                                      60 State Street, Suite 600
                                                      Boston, Massachusetts 02109
                                                      pboylan@fmglaw.com
                                                      bdunlap@fmglaw.com
                                                      Tel: (617) 963-5978
Dated: August 19, 2020




                                       Certificate of Service

         I hereby certify that the within document filed through the CM/ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing and by
first-class mail to any non-registered participants.


                                              /s/ Paul G. Boylan

                                              Paul G. Boylan




                                                  3
